Citation Nr: 0702236	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus.  

2.  Entitlement to an increased rating for bullous emphysema 
and/or cystic disease of the right lung, currently evaluated 
as 30 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and B. H.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In May 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the Jackson RO.  

(The decision below addresses the veteran's claim for a 
higher rating for bullous emphysema and/or cystic disease of 
the right lung.  Consideration of the remaining claim on 
appeal is deferred pending completion of the development 
sought in the remand that follows the decision.)  


FINDING OF FACT

The veteran's bullous emphysema and/or cystic disease of the 
right lung has resolved.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for bullous 
emphysema and/or cystic lung disease of the right lung are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.97, Diagnostic Code 6603 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal for 
a higher rating for bullous emphysema and/or cystic disease 
of the right lung has been accomplished.  

In this respect, through a May 2004 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in an 
attachment to an August 2006 letter from the RO, the veteran 
was provided notice regarding the assignment of effective 
dates and disability rating elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
higher rating for bullous emphysema and/or cystic disease of 
the right lung.  Here, the veteran has undergone a VA 
examination to assess the current severity of any bullous 
emphysema and/or cystic disease of the right lung.  
Otherwise, the veteran has not alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

By way of history, in a July 1976 rating decision, the 
veteran was granted service connection and assigned a 30 
percent rating for bullous emphysema and/or cystic disease of 
the right lung, effective January 10, 1976.  In April 2004, 
the veteran filed a claim for a higher rating for his 
service-connected disability.  

The veteran's bullous emphysema and/or cystic disease of the 
right lung has been rated as 30 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6603, for pulmonary emphysema.  
Under this diagnostic code, in which the criteria are based 
in part on findings from pulmonary function testing (PFT), a 
30 percent evaluation is for application when FEV-1 is 56- to 
70-percent of predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO from 56- to 65-percent of predicted.  A 60 percent 
evaluation is for application when FEV-1 is 40- to 55-percent 
of predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO is 
40- to 55-percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation is for application when 
FEV-1 is less than 40 percent of predicted value, or; the 
FEV-1/FVC ratio is less than 40 percent, or; DLCO is less 
than 40-percent predicted, or; maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6603.  

Additionally, the Board notes that during the course of the 
veteran's appeal, VA amended the schedule of ratings-
respiratory system-at 38 C.F.R. § 4.97.  The amendment 
became effective October 6, 2006, but only applies to claims 
received on or after this date.  71 Fed. Reg. 52,458-52,460 
(Sept. 6, 2006).  

The veteran has reported that he experiences chronic wheezing 
and has problems breathing when he walks any distance or 
climbs stairs.  As a result, he needs to stop and catch his 
breath.  The veteran has also reported that his respiratory 
symptoms first reported in service are the same symptoms he 
experiences now.  

In this case, the veteran's service medical records reflect 
evidence of bullous emphysema of both lungs (the right field 
being the most severely affected) on diagnostic study in 
September 1975.  A post-service VA hospital summary, dated in 
April 1976, reflects a prior medical history of a work-up for 
a respiratory condition at Martin Army Hospital in July and 
November 1975.  Diagnostic testing at that time, to include a 
bronchoscopy, was negative; there was a positive skin test 
for tuberculosis (TB) during the July 1975 examination.  The 
veteran reportedly was told that he did not have TB.  The VA 
hospital summary noted that the veteran presented for his 
work-up asymptomatic.  A chest X-ray at that time revealed a 
cavitary lesion approximately three centimeters in size in 
the right lung field with air-fluid levels present.  The 
veteran's vital signs were within normal limits.  The VA 
hospital summary reflects that the veteran refused to undergo 
a bronchoscope procedure.  The discharge diagnosis was right 
lung cavitary lesion of unknown etiology but suspect 
tuberculosis.  

Other than the above-noted April 1976 hospital summary, the 
Board notes that the veteran has not been treated after 
service for bullous emphysema or cystic disease of the right 
lung.  The veteran's service-connected disability was 
evaluated in June 2004.  A report of a June 2004 VA 
examination reflects that the veteran had quit smoking two 
years previously and that he had smoked two packs per week 
for 14 years.  The veteran reported an occasional cough, 
shortness of breath on exertion, night sweats, and that he 
would awaken at night from sleep, gasping for air.  He was 
not noted to be on any respiratory medications.  

On clinical evaluation, the veteran's lungs were clear to 
auscultation and percussion without rales, rhonchi, nor 
wheezes.  The veteran's heart exhibited a regular rate 
without murmur, rub or gallop.  A chest X-ray revealed both 
lung fields to be clear of any acute process.  Findings from 
a PFT associated with the VA examination reveal moderate 
obstruction.  In particular, FEV1 was 63 percent of predicted 
value, FEV1/FVC was 62 percent of predicted value, and DLCO 
was 76 percent of predicted value.  The examiner's diagnosis 
was bullous emphysema and/or cystic disease of the right 
lung, resolved; and COPD (chronic obstructive lung disease) 
due to smoking.  The examiner concluded that the veteran's 
chest X-ray did not document any lung masses or cavitary 
lesions, and that PFT findings were related to the veteran's 
COPD due to his smoking.  

Following a review of the evidence of record, the Board does 
not find that an increased rating is warranted for the 
veteran's service-connected disability.  As noted above, the 
most recent medical evidence of record reflects that the 
veteran's bullous emphysema or cystic disease of the right 
lung has resolved.  Otherwise, the veteran's respiratory 
symptoms (including decreased pulmonary function) have been 
related to COPD, a nonservice-connected respiratory 
disability, due to his prior smoking history.  Although 
emphysema is rated in accordance with pulmonary function test 
results, just as COPD is, see 38 C.F.R. § 4.97, it is clear 
from the record that any decreased function currently shown 
is not due to bullous emphysema or cystic disease.  This is 
so because the service-connected disability has resolved.  An 
increase is therefore not warranted.  (Even though the 
veteran's service-connected condition has resolved, the 30 
percent rating assigned for bullous emphysema and/or cystic 
disease of the right lung is a protected rating (noted by the 
RO in the July 2004 rating decision).  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).)

Under these circumstances, the Board does not find that the 
veteran's bullous emphysema and/or cystic disease of the 
right lung warrants a rating greater than 30 percent under 
38 C.F.R. § 4.97, Diagnostic Code 6603.  Thus, the 30 percent 
rating currently assigned for bullous emphysema and/or cystic 
disease of the right lung is proper.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 4.97, Diagnostic Code 6603.  


ORDER

A rating higher than 30 percent for bullous emphysema and/or 
cystic disease of the right lung is denied.  


REMAND

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  In this regard, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claim.  

Here, the RO issued the veteran a notice letter in June 2005 
concerning his petition to reopen his claim for a bilateral 
foot condition (pes planus).  The letter discussed, in part, 
the evidence necessary to establish a claim for service 
connection and the need to submit new and material evidence 
to reopen the veteran's claim for service connection for pes 
planus.  The letter also contained a brief description of 
what constituted new and material evidence, and noted the 
following, 

Your claim was previously denied because pes 
planus was shown at time of induction and was 
not aggravated by your military service.  
Therefore, the evidence you submit must relate 
to this fact.  

The Board notes that a review of the veteran's service 
entrance medical examination (i.e., Report of Medical History 
and Report of Medical Examination), dated in January 1973, 
does not reflect a finding of flat feet/pes planus.  In 
February 1973, the veteran sought treatment for swollen feet.  
The veteran's right foot was noted as being swollen and 
discolored on the bottom.  The assessment was that the 
condition was probably due to a tight boot and the veteran 
was advised to wear two pairs of socks.  Otherwise, the first 
finding of flat feet was not until January 1974, a year after 
the veteran's entrance onto active duty.  

Nowhere in the veteran's service medical records does a 
physician note that the veteran's flat feet was a congenital 
condition.  The veteran has testified that he never 
experienced any pain in his feet prior to service.  However, 
he reportedly was given an ill-fitting pair of boots to wear 
after his entrance onto active duty and this, combined with 
the Army's physical training, he believes, caused him to 
develop chronic foot pain.  Further review of the veteran's 
service medical records reflects that while the veteran was 
treated for painful feet/flat feet during service, a 
separation medical examination in December 1975 did not 
document a finding or diagnosis of flat feet/pes planus or 
other foot disability.  The veteran has not identified any 
medical providers who may have treated him after service for 
a foot disability.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment; or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) 
as amended at 70 Fed. Reg. 23027 (May 4, 2005) (to be 
codified at 38 C.F.R. § 3.304(b)).  VA's General Counsel has 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (2003).  

As noted above, in a July 1976 rating decision that became 
final, the veteran's claim for a foot disability (pes planus) 
was denied.  The RO determined that the veteran's pes planus 
was shown at the time of induction and was not aggravated by 
his military service.  As the Board has pointed out, the 
veteran's foot disability was not shown at the time of 
entrance onto active service, nor is there any indication 
that the veteran's flat feet/pes planus identified in service 
was necessarily a congenital condition.  As noted above, the 
record does not reflect any post-service diagnosis or 
treatment for pes planus/flat feet.  Thus, to reopen his 
previously denied claim, the veteran would need to submit 
medical evidence of a current foot disability as well as 
competent medical evidence (e.g., an opinion from a medical 
doctor) that any currently diagnosed foot disability is 
related to his period of military service.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini, supra; see also Dingess and Hartman, 
19 Vet. App. at 473 (VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim; those five elements 
include (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio, 16 Vet. App. at 187.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claim on appeal.  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should send to the veteran a 
corrective VCAA notice pertaining to his 
petition to reopen his claim for service 
connection for pes planus that explains 
what constitutes new and material 
evidence and specifically identify the 
type of evidence (e.g., evidence of a 
current foot disability and an opinion 
from a medical doctor relating any pes 
planus to the veteran's period of 
service) necessary to reopen the 
veteran's claim in accordance with Kent, 
supra.  

2.  After securing any additional records 
and/or undertaking any other development 
deemed appropriate, the RO should 
readjudicate the application to reopen in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


